Case 2:20-cv-03413-KSH-CLW Document 34 Filed 01/04/21 Page 1 of 19 PageID: 352




 Joseph Rakofsky, Esq.
 J.A. Rakofsky
 Injury & Accident Law, LLC
 P.O. Box 32250
 Newark, NJ 07102
 Tel. (888) 977-0090
 Attorney for Defendant and
 Third-Party Plaintiffs

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

  ARIELLE FLETCHER,

                          Plaintiff

              -against-                              BRIEF IN SUPPORT OF
                                                     PLAINTIFFS’ OPPOSITION TO
  GATEWAY GROUP ONE,                                 DEFENDANT, COUNTY OF ESSEX’S
  BENJAMIN OKOLI,                                    MOTION TO DISMISS
  STATE OF NEW JERSEY,
  COUNTY OF ESSEX,
  CITY OF NEWARK,
  CITY OF ELIZABETH,
  EMERSON RUSSELL                                                CIVIL ACTION
  MAINTENANCE COMPANY AVIATION,
  PORT AUTHORITY OF NEW YORK
  AND NEW JERSEY                                             Docket No. 2:20-cv-3413

                          Defendants.


       Plaintiff, by and through her attorney, Joseph Rakofsky, Esq., pursuant to

 N.J.S.A. 2A:53A-27 and the cases cites herein, hereby files her Opposition to

 Defendant, County of Essex’s Motion to Dismiss. In Support of its instant

 Opposition, Plaintiff respectfully represents as follows:




                                         1|Page
Case 2:20-cv-03413-KSH-CLW Document 34 Filed 01/04/21 Page 2 of 19 PageID: 353




                               STATEMENT OF FACTS

       Plaintiff, Arielle Fletcher, has complied with all administrative procedures

 that are conditions precedent to the filing of the instant matter and, as a result, has

 exhausted all remedies available to her.

       At approximately the time in which Complainant was attacked by Defendant,

 BENJAMIN OKOLI, Complainant met with her Union Delegate, Stafford.

 Plaintiff is female. Plaintiff’s racial ethnicity is of African-American descent. After

 satisfying all of the employment requirements, Plaintiff began working for

 GATEWAY GROUP ONE, located at Newark Liberty International Airport in

 Newark, New Jersey.

       Plaintiff suffers from a physical disability: life-threatening seizures.

 In addition, Plaintiff is registered as a survivor of Domestic Violence in both, New

 Jersey and Pennsylvania.

       On or about January 14, 2019, Plaintiff suffered a seizure, while working at

 GATEWAY GROUP ONE.

       On or about January 21, 2019, Plaintiff suffered a seizure, while working at

 GATEWAY GROUP ONE. At this time, she was transported to the hospital by

 ambulance.

       On or about January 22, 2019, Plaintiff suffered a seizure, while working at

 GATEWAY GROUP ONE.

       On or about February 4, 2019, Plaintiff suffered a seizure, while working at

 GATEWAY GROUP ONE.



                                        2|Page
Case 2:20-cv-03413-KSH-CLW Document 34 Filed 01/04/21 Page 3 of 19 PageID: 354




       On or about February 7, 2019 through February 9, 2019, Plaintiff suffered a

 seizure, while working at GATEWAY GROUP ONE. As a result of the

 aforementioned seizures, Plaintiff was admitted to the Hospital.

       On or about February 14, 2019 through February 16, 2019, Plaintiff suffered

 a seizure, while working at GATEWAY GROUP ONE. As a result of the

 aforementioned seizures, Plaintiff was admitted to the Hospital.

       On or about March 9, 2019, Plaintiff suffered a seizure, while working at

 GATEWAY GROUP ONE.

       On or about March 14, 2019 through March 16, 2019, Plaintiff suffered a

 seizure, while working at GATEWAY GROUP ONE. As a result of the

 aforementioned seizures, Plaintiff was admitted to the Hospital.

       On or about April 12, 2019 through April 14, 2019, Plaintiff suffered a

 seizure, while working at GATEWAY GROUP ONE. As a result of the

 aforementioned seizures, Plaintiff was admitted to the Hospital.

       On or about April 30, 2019, Plaintiff suffered a seizure, while working at

 GATEWAY GROUP ONE.

       On or about May 7, 2019, Plaintiff suffered a seizure, while working at

 GATEWAY GROUP ONE.

       On or about May 21, 2019, Plaintiff suffered a seizure, while working at

 GATEWAY GROUP ONE.




                                      3|Page
Case 2:20-cv-03413-KSH-CLW Document 34 Filed 01/04/21 Page 4 of 19 PageID: 355




       On or about May 27, 2019 through May 30, 2019, Plaintiff suffered a seizure,

 while working at GATEWAY GROUP ONE. As a result of the aforementioned

 seizures, Plaintiff was admitted to the Hospital.

       On or about June 21, 2019, Plaintiff suffered a seizure. At this time, she was

 transported to the hospital by ambulance.

       On or about June 25, 2019 through June 26, 2019, Plaintiff suffered a

 seizure, while working at GATEWAY GROUP ONE. As a result of the

 aforementioned seizures, Plaintiff was admitted to the Hospital.

       On or about July 3, 2019, Plaintiff suffered a seizure. At this time, she was

 transported to the hospital by ambulance.

       On or about July 19, 2019 through July 20, 2019, Plaintiff suffered a seizure,

 while working at GATEWAY GROUP ONE.

       On or about July 29, 2019, Plaintiff suffered a seizure, while working at

 GATEWAY GROUP ONE.

       On or about July 31, 2019, Plaintiff suffered a seizure, while working at

 GATEWAY GROUP ONE.

       On or about April 5, 2019, Complainant met with Luis Thomas, Port

 Authority Supervisor, and advised him of her fears. At that time, he directed

 Complainant to speak with Human Resources.

       On June 21, 2019, Plaintiff approached Defendant, BENJAMIN OKOLI,

 about his abusive behavior towards Plaintiff. At that time, again, Defendant,




                                       4|Page
Case 2:20-cv-03413-KSH-CLW Document 34 Filed 01/04/21 Page 5 of 19 PageID: 356




 BENJAMIN OKOLI, continued to be abusive and disrespectful. Only moments later

 Defendant, BENJAMIN OKOLI, assaulted Plaintiff.

       Shortly after the assault, Plaintiff filed a Police Report with the Port

 Authority Police Department, which is designated as Case # 19-007840.

       At that time, Defendant, BENJAMIN OKOLI, attacked Plaintiff even though

 she is registered as a survivor of Domestic Violence.

       On or about June 21, 2019, Complainant attempted to speak with her

 Managers, Octavia Marino and Vera Gomez. However, both refused to listen to

 Complainant.

       On or about June 21, 2019, Complainant provided a written statement to

 Human Resource Manager, Kenia Henriquez, advising Ms. Henriquez of her

 experience.

       On or about June 21, 2019, Complainant provided a written statement to

 Manager, Octavia Marino, advising her of the attack perpetrated by Defendant,

 BENJAMIN OKOLI.

       On or about June 21, 2019, Complainant provided an oral statement to Union

 Delegate Stafford Woods Jr. However, Stafford Woods Jr. expressly refused to assist

 Complainant.

       On or about June 21, 2019, Complainant provided a written statement,

 detailing the attack perpetrated by Defendant, BENJAMIN OKOLI, to Newark

 Liberty International Airport Police Officer Reyes.




                                       5|Page
Case 2:20-cv-03413-KSH-CLW Document 34 Filed 01/04/21 Page 6 of 19 PageID: 357




       On or about June 21, 2019, Complainant provided a written statement to

 Union Representatives, Mickey Santiago and Mario Rivera, which described the

 attack perpetrated by Defendant, BENJAMIN OKOLI.

       On June 21, 2019, Complainant made contact with Human Resources

 Services Kenia Henriquez. However, Kenia Henriquez failed (or refused) to respond

 to Complainant.

       On or about August 1, 2019, the first Charge of Demand was sent to the U.S.

 Equal Employment Opportunity Commission (hereinafter referred to as “EEOC”) in

 Newark, New Jersey. (See Exhibit A.)

       However, the EEOC never acknowledged the Charge of Demand or responded

 in any manner.

       Because the EEOC failed (or refused) to respond to the first Charge of

 Demand, on or about November 25, 2019, the second Charge of Demand was sent to

 the EEOC in Newark, New Jersey. (See Exhibit B.)

       Because the EEOC failed (or refused) to respond to the first or second Charge

 of Demand, on or about January 29, 2020, the third Charge of Demand was sent to

 the EEOC in Washington, D.C. (See Exhibit C.)

       On January 31, 2020, COVID-19 was declared a public health emergency

 under the Public Health Service Act by the Federal Government.

       Plaintiff and her counsel have been unable to meet since January 2020.

       On March 9, 2020, under Executive Order No. 103 (2020), the State of New

 Jersey declared both a Public Health Emergency and a State of Emergency.



                                      6|Page
Case 2:20-cv-03413-KSH-CLW Document 34 Filed 01/04/21 Page 7 of 19 PageID: 358




          On or about September 5, 2020, the EEOC apparently sent a “Right to Sue”

 letter to Plaintiff, which listed the incorrect caption.

          Plaintiff’s counsel called the EEOC many times to obtain a corrected “Right

 to Sue” letter, but, perhaps, as a result of COVID-19, it never returned his phone

 calls.

          Further, after sending the “Right to Sue” letter, the EEOC never sent any

 additional communications, either to Plaintiff or Plaintiff’s counsel, which would

 have addressed its position with respect to the instant controversy. Thus, it is

 apparent that, while the EEOC included the incorrect caption on its letter to

 Plaintiff, it intended to provide consent for the instant lawsuit.



                                STANDARD OF REVIEW

          Under Title VII, a complaining employee cannot institute suit directly in

 federal district court; rather, he or she must first file a charge of discrimination with

 the EEOC. 42 U.S.C.A. §§ 2000e-5(b), (c), (e); Alexander v. Gardner-Denver Co., 415

 U.S. 36, 48-49, 94 S.Ct. 1011, 1019-20, 39 L.Ed.2d 147, 158 (1974), 415 U.S. at 47, 94

 S.Ct. at 1019, 39 L.Ed.2d at 157. “The complainant must then await either the

 outcome of the EEOC investigation, or the expiration of 180 days, before being given

 notice of the right to sue in federal district court. 42 U.S.C.A. §§ 2000e-5(b), (c), (e).

 On receipt of the notice of the right to sue, the plaintiff has ninety (90) days in which

 to file suit. 42 U.S.C.A. § 2000e-5(b). Title VII's exhaustion-of-administrative-

 remedies requirement is an essential component of the federal statutory scheme



                                         7|Page
Case 2:20-cv-03413-KSH-CLW Document 34 Filed 01/04/21 Page 8 of 19 PageID: 359




 because it provides the EEOC the first opportunity to investigate discriminatory work

 practices and enables the EEOC to perform its statutory role of obtaining voluntary

 compliance and promoting conciliatory efforts. Patterson v. McLean Credit Union,

 491 U.S. 164, 180-81, 109 S.Ct. 2363, 2374-2375, 105 L.Ed.2d 132, 153 (1989).”

       “The Code of Federal Regulations enumerates the powers vested in the EEOC

 to investigate claims of discrimination. C.F.R. §§ 1601.15-.17. The EEOC may

 investigate the complainant's charges and require the complainant to submit a

 statement detailing the practices alleged to be unlawful and the harm he or she has

 suffered. C.F.R. § 1601.15. The EEOC may also convene a fact-finding conference

 with the parties in order to define the issues and ascertain whether there exists a

 basis for a negotiated settlement of the charge. Ibid. The EEOC is also empowered to

 issue subpoenas and call witnesses. C.F.R. §§ 1601.16-.17. Complainants have no

 right to a formal hearing and the EEOC has no power to fashion remedies or enforce

 its determinations.”

       “A complainant has the right to sue regardless of whether or not the EEOC

 finds reasonable cause to support his or her allegations of discrimination. See C.F.R.

 § 1601.19 (providing that the EEOC shall inform complainant who received a "no

 cause determination" of his or her right to sue in district court); C.F.R. § 1601.28(b)

 (providing that the EEOC shall issue notice of right to sue to complainant who

 received a "reasonable cause" determination). The consequences of a "reasonable

 cause" determination by the EEOC are that the agency may then try to obtain

 voluntary compliance by the offending employer, to effect a conciliation between the



                                       8|Page
Case 2:20-cv-03413-KSH-CLW Document 34 Filed 01/04/21 Page 9 of 19 PageID: 360




 parties, or to institute suit itself against the employer. 42 U.S.C.A. §§ 2000e-5(b), (f).

 Although the EEOC may, on its own initiative, reconsider its determinations, C.F.R.

 §§ 1601.19, .21, parties have no right to appeal an EEOC determination. See Georator

 Corp. v. E.E.O.C., 592 F.2d 765 (4th Cir.1979). The complainant retains the right to

 a de novo trial in the District court on the merits of his or her Title VII claim,

 regardless of whether or not the EEOC concludes that "reasonable cause" exists to

 support the allegations of employment discrimination. See Alexander, supra, 415

 U.S. at 48 n. 8, 94 S.Ct. at 1019 n. 8, 39 L.Ed.2d at 158 n. 8 (noting that "an

 individual's cause of action is not barred by a Commission finding of no reasonable

 cause to believe that the Act has been violated"); McDonnell Douglas Corp. v. Green,

 411 U.S. 792, 799, 93 S.Ct. 1817, 1822, 36 L.Ed.2d 668, 676 (1973) (holding that an

 EEOC finding of no-probable-cause does not restrict an individual's right to a de novo

 trial on the merits particularly "in view of the large volume of complaints before the

 Commission and the non-adversarial character of many of its proceedings").”

       “EEOC determinations are generally admissible at subsequent trials, absent a

 showing that a specific finding is particularly untrustworthy. Abrams v. Lightolier,

 Inc., 841 F. Supp. 584, 592 (D.N.J. 1994), aff'd, 50 F.3d 1204 (3d Cir.1995). District

 courts, though, retain the discretion to exclude EEOC determinations if the courts

 conclude that the probative value of the agency reports are substantially outweighed

 by the danger of unfair prejudice. Fed.R.Evid. 403; Walton v. Eaton Corp., 563 F.2d

 66, 75 (3d Cir.1977); accord Cortes v. Maxus Exploration Co., 977 F.2d 195 (5th

 Cir.1992). When admitted at trial, an EEOC determination carries no precedential



                                         9|Page
Case 2:20-cv-03413-KSH-CLW Document 34 Filed 01/04/21 Page 10 of 19 PageID: 361




 value. See Gilchrist v. Jim Slemons Imports, Inc., 803 F.2d 1488, 1500 (9th Cir.1986)

 ("A finding of probable cause does not suggest to the jury that the EEOC has already

 determined that there has been a violation. Rather it suggests that preliminarily

 there is reason to believe that a violation has taken place."); E.E.O.C. v. Chesapeake

 & Ohio Ry. Co., 577 F.2d 229, 232 (4th Cir.1978) ("The reasonable cause

 determination is not designed to adjudicate an employer's alleged violations of the

 Act but to notify an employer of the commission's finding and to provide common

 ground for conciliation.").”

       Constitutional due process assures that an individual will only be subjected to

 the jurisdiction of a court where the maintenance of a lawsuit does not offend

 "traditional notions of fair play and substantial justice." Int'l Shoe, 326 U.S. at 316,

 66 S.Ct. 154 (internal quotation marks omitted). Personal jurisdiction is "a matter of

 individual liberty" because due process protects the individual's right to be subject

 only to lawful power. J. McIntyre Mach., Ltd. v. Nicastro, 564 U.S. 873, 884, 131 S.Ct.

 2780, 180 L.Ed.2d 765 (2011) (plurality opinion) (quoting Ins. Corp. of Ir. v.

 Compagnie des Bauxites de Guinee, 456 U.S. 694, 702, 102 S.Ct. 2099, 72 L.Ed.2d

 492 (1982)).

       The Due Process Clause requires that deprivation of life, liberty or property by

 adjudication be preceded by notice and an opportunity for a hearing. "The

 fundamental requisite of due process of law is the opportunity to be heard." Grannis

 v. Ordean, 234 U. S. 385, 394. Process "may be served in any district where the

 defendant resides, is found, or has an agent...." 18 U.S.C § 2334(a). However,



                                       10 | P a g e
Case 2:20-cv-03413-KSH-CLW Document 34 Filed 01/04/21 Page 11 of 19 PageID: 362




 “Personal service has not in all circumstances been regarded as indispensable to the

 process due to residents… (emphasis added)” Mullane v. Central Hanover Bank &

 Trust Co., 339 US 306 - Supreme Court (1950).

       The doctrine of Due Process is intended to apprise interested parties of the

 pendency of the action and afford them an opportunity to present their objections.

 Milliken v. Meyer, 311 U. S. 457; Grannis v. Ordean, 234 U. S. 385; Priest v. Las

 Vegas, 232 U. S. 604; Roller v. Holly, 176 U. S. 398. The notice must be of such nature

 as reasonably to convey the required information, Grannis v. Ordean, supra, and it

 must afford a reasonable time for those interested to make their appearance, Roller

 v. Holly, supra, and cf. Goodrich v. Ferris, 214 U. S. 71. But if with due regard for the

 practicalities and peculiarities of the case these conditions are reasonably met, such

 constitutional requirements are satisfied. "The criterion is not the possibility of

 conceivable injury but the just and reasonable character of the requirements, having

 reference to the subject with which the statute deals." American Land Co. v. Zeiss,

 219 U. S. 47, 67; and see Blinn v. Nelson, 222 U. S. 1, 7.



    PLAINTIFF HAS EXHAUSTED HER ADMINISTRATIVE REMEDIES WITH

            RESPECT TO HER TITLE VII CLAIMS, 42 U.S.C. § 2000e–5

       Between August 5, 2019, when Plaintiff filed her first (of three) notices of

 Charge of Demand with the EEOC and September 5, 2020, when the EEOC finally

 responded, thirteen months had already passed. This is approximately three

 hundred eighty-five (385) days, or more than 200 days longer than the Plaintiff was



                                        11 | P a g e
Case 2:20-cv-03413-KSH-CLW Document 34 Filed 01/04/21 Page 12 of 19 PageID: 363




 required to wait. Accordingly, Plaintiff had (and has) the right to sue in federal

 district court at the expiration of 180 days. 42 U.S.C.A. §§ 2000e-5(b), (c), (e).

       Here, Plaintiff patiently waited for the outcome of the EEOC investigation,

 which took much longer than any reasonable investigation should take. As

 previously mentioned, on or about August 1, 2019, the first Charge of Demand was

 sent to the U.S. Equal Employment Opportunity Commission (hereinafter referred

 to as “EEOC”) in Newark, New Jersey. (See Exhibit A.) However, the EEOC never

 acknowledged the Charge of Demand or responded in any manner.

       Because the EEOC failed (or refused) to respond to the first Charge of

 Demand, on or about November 25, 2019, the second Charge of Demand was sent to

 the EEOC in Newark, New Jersey. (See Exhibit B.) Because the EEOC failed (or

 refused) to respond to the first or second Charge of Demand, on or about January

 29, 2020, the third Charge of Demand was sent to the EEOC in Washington, D.C.

 (See Exhibit C.)

       Moreover, the EEOC waited until September 5, 2020 to notify Plaintiff of her

 Right to Sue. After dispatching such notice, it failed to communicate any further

 with either Plaintiff or her counsel.

       While Title VII's exhaustion-of-administrative-remedies requirement is an

 essential component of the federal statutory scheme it is important only because it

 provides the EEOC with the first opportunity to investigate. Patterson v. McLean

 Credit Union, 491 U.S. 164, 180-81, 109 S.Ct. 2363, 2374-2375, 105 L.Ed.2d 132,

 153 (1989). However, if the EEOC should investigate in an ineffective manner, or,



                                         12 | P a g e
Case 2:20-cv-03413-KSH-CLW Document 34 Filed 01/04/21 Page 13 of 19 PageID: 364




 if, in the alternative, it completely fails to investigate, the EEOC does not have the

 right to preclude Plaintiff from filing a lawsuit after 180 days. After all, the EEOC’s

 right to investigate is merely for a period of 180 days, not forever.

       Upon information and belief, on or about September 5, 2020, Plaintiff received

 a “Right to Sue” letter from the EEOC. While the EEOC letter was sent to Plaintiff,

 ostensibly, for the purpose of filing a lawsuit, apparently, the EEOC submitted a

 “Right to Sue” letter with a different caption. It is important to recognize that,

 apparently, after sending the “Right to Sue” letter to Plaintiff, the EEOC never sent

 any additional communications, either to Plaintiff or Plaintiff’s counsel, which would

 have addressed its position with respect to the instant controversy. It was apparent

 that, while the EEOC included the incorrect caption on its letter to Plaintiff, it

 intended to provide consent for the instant lawsuit.

       Nevertheless, regardless of whether it provided its consent, as previously

 mentioned, Plaintiff had (and has) the right to sue in federal district court at the

 expiration of 180 days. 42 U.S.C.A. §§ 2000e-5(b), (c), (e).

       While, it would appear, due to COVID-19, certain employees for the EEOC

 were either overwhelmed or were no longer working, no EEOC agent communicated

 with Plaintiff or her counsel subsequent to providing its September 5, 2020 “Right to

 Sue” letter.

       In addition, "The fundamental requisite of due process of law is the opportunity

 to be heard." Grannis v. Ordean, 234 U. S. 385, 394.




                                        13 | P a g e
Case 2:20-cv-03413-KSH-CLW Document 34 Filed 01/04/21 Page 14 of 19 PageID: 365




       Here, Plaintiff properly complied with all administrative procedures that are

 conditions precedent to the filing of the instant matter. Thus, pursuant to

 International Shoe, requiring Defendant, County of Essex, to litigate the instant

 matter, given that it was duly and properly served, does not offend "traditional

 notions of fair play and substantial justice."



            GOOD CAUSE EXSITS FOR THIS COURT TO ALLOW PLAINTFF

                                  ACCESS TO COURT

       Pro se litigants, as well as those represented by counsel, are entitled to

 meaningful access to the courts. See Bounds v. Smith, 430 U.S. 817, 828 (1977); Wolff

 v. McDonnell, 418 U.S. 539, 579 (1974); Ross v. Moffitt, 417 U.S. 600, 612-15 (1974);

 Johnson v. Avery, 393 U.S. 483, 485 (1969).

       Sufficient access to the courts, is a right protected by the Due Process Clause

 of the Fourteenth Amendment. See Wolff, 418 U.S. at 579-80; Corpus v. Estelle, 409

 F. Supp. 1090, 1097 (S.D. Tex. 1975), aff'd, 542 F.2d 573 (5th Cir. 1976); Potuto, The

 Right of Prisoner Access: Does Bounds Have Bounds?, 53 Ind. L.J. 207, 215-19 (1977-

 78); Note, Prisoners' Rights- Failure to Provide Adequate Law Libraries Denies

 Inmates' Right of Access to the Courts, 26 U. Kan. L. Rev. 636, 643-44 (1978).

       Sufficient access to the courts is equally a fundamental right protected by the

 First Amendment, which guarantees to all persons use of the judicial process to

 redress alleged grievances. See Cruz v. Beto, 405 U.S. 319, 321 (1972) (right to

 petition Government for redress of grievances); NAACP v. Button, 371 U.S. 415, 428-



                                        14 | P a g e
Case 2:20-cv-03413-KSH-CLW Document 34 Filed 01/04/21 Page 15 of 19 PageID: 366




 29 (1963)(same), Bounds v. Smith, 430 U.S. 817, 825 (1977); Wolff v. McDonnell, 418

 U.S. 539, 579 (1974); Johnson v. Avery, 393 U.S. 483, 488 (1969).

       The right to present evidence is, of course, essential to the fair hearing required

 by the Due Process Clause. See Baltimore & Ohio R. Co. v. United States, 298 U. S.

 349, 368-369 (1936).

       Procedural due process imposes constraints on governmental decisions which

 deprive individuals of "liberty" or "property" interests within the meaning of the Due

 Process Clause of the Fifth or Fourteenth Amendment, even in the civil context at

 issue here, See, e. g., Richardson v. Belcher, 404 U. S. 78, 80-81 (1971); Richardson v.

 Perales, 402 U. S. 389, 401-402 (1971); Flemming v. Nestor, 363 U. S. 603, 611 (1960).

       The "right to be heard before being condemned to suffer grievous loss of any

 kind, even though it may not involve the stigma and hardships of a criminal

 conviction, is a principle basic to our society." Joint Anti-Fascist Comm. v. McGrath,

 341 U. S. 123, 168 (1951) (Frankfurter, J., concurring).

       The fundamental requirement of due process is the opportunity to be heard "at

 a meaningful time and in a meaningful manner." Armstrong v. Manzo, 380 U. S. 545,

 552 (1965). See Grannis v. Ordean, 234 U. S. 385, 394 (1914); Fuentes v. Shevin, 407

 U.S. 67, 81, 92 S.Ct. 1983, 1994, 32 L.Ed.2d 556 (1972). The right to notice and the

 opportunity to be heard "must be granted at a meaningful time." Fuentes, 407 U.S.

 at 81, 92 S.Ct. at 1994; Cleveland Bd. of Education v. Loudermill, 470 U.S. 532, 542,

 105 S.Ct. 1487, 1493, 84 L.Ed.2d 494 (1985).




                                       15 | P a g e
Case 2:20-cv-03413-KSH-CLW Document 34 Filed 01/04/21 Page 16 of 19 PageID: 367




        Relevant to the instant suit, Plaintiff has exhausted her administrative

 remedies. Accordingly, the EEOC was provided with more than the 180 days to which

 it was (and is) entitled. Thus, at this time, Plaintiff is entitled to litigate the instant

 matter in federal district court, pursuant to 42 U.S.C.A. §§ 2000e-5(b), (c), (e).



                             SUBSTANTIAL COMPLIANCE

        The equitable doctrine of substantial compliance has deep roots in English

 common law, Neil v. Morgan, 1862 WL 3359, at *3 (Ill. 1862), and has

 received repeated recognition in the New Jersey Supreme Court’s own cases

 (McCarty v. Boulevard Comm'rs of Hudson Co., 91 N.J.L. 137, 142, 106 A. 219

 (Sup.Ct. 1918), aff'd, 92 N.J.L. 519, 106 A. 891 (E. A. 1918); Travis Highlands, 136

 N.J.L. 199, 202, 55 A.2d 109 (Sup.Ct. 1947) as well as in cases elsewhere. See Ray v.

 City of Birmingham, 275 Ala. 332, 154 So.2d 751, 752-753 (1963); Burmek v.

 Miller Brewing Co., 2 Wis.2d 330, 86 N.W.2d 629, 630-631 (1958); Brickell v. Kansas

 City, Mo., 364 Mo. 679, 265 S.W.2d 342, 344-345 (1954); Perry v. City of

 High Point, 218 N.C. 714, 12 S.E.2d 275, 278 (1940); cf. Giovanniello v. City of New

 York, 163 Misc. 868, 296 N.Y.S. 886, 888 (Sup.Ct. 1936); Knight v. City of New York,

 249 App. Div. 635, 291 N.Y.S. 291, 292 (1936). [Zamel v. Port of N.Y. Auth., 56 N.J.

 1, 5-6 (1970).]

        Its purpose is to avoid the harsh consequences that flow from technically

 inadequate actions that nonetheless meet a statute's underlying purpose. Anske v.

 Borough of Palisades Park, 139 N.J. Super. 342, 347 (App.Div. 1976). It is a doctrine


                                         16 | P a g e
Case 2:20-cv-03413-KSH-CLW Document 34 Filed 01/04/21 Page 17 of 19 PageID: 368




 based on justice and fairness, designed to avoid technical rejection of legitimate

 claims. Zamel, supra, 56 N.J. at 6.

       Here, Plaintiff did everything she was required to do and more: Plaintiff filed

 three notices of Charge of Demand with the EEOC. As previously mentioned,

 between August 5, 2019, when Plaintiff filed her first (of three) notices of Charge of

 Demand with the EEOC and September 5, 2020, when the EEOC finally responded,

 thirteen months had already passed. This is approximately three hundred eighty-

 five (385) days, or more than 200 days longer than Plaintiff was required to wait.

 Accordingly, Plaintiff had (and has) the right to sue in federal district court at the

 expiration of 180 days. 42 U.S.C.A. §§ 2000e-5(b), (c), (e).

       Plaintiff patiently waited for the outcome of the EEOC investigation, which

 took much longer than any reasonable investigation should take. As previously

 mentioned, on or about August 1, 2019, the first Charge of Demand was sent to the

 U.S. Equal Employment Opportunity Commission (hereinafter referred to as

 “EEOC”) in Newark, New Jersey. (See Exhibit A.) However, the EEOC never

 acknowledged the Charge of Demand or responded in any manner.

       Because the EEOC failed (or refused) to respond to the first Charge of

 Demand, on or about November 25, 2019, the second Charge of Demand was sent to

 the EEOC in Newark, New Jersey. (See Exhibit B.) Because the EEOC failed (or

 refused) to respond to the first or second Charge of Demand, on or about January

 29, 2020, the third Charge of Demand was sent to the EEOC in Washington, D.C.

 (See Exhibit C.)



                                        17 | P a g e
Case 2:20-cv-03413-KSH-CLW Document 34 Filed 01/04/21 Page 18 of 19 PageID: 369




       Moreover, the EEOC waited until September 5, 2020 to notify Plaintiff of her

 Right to Sue. After dispatching such notice, it failed to communicate any further with

 either Plaintiff or her counsel.



                LACK OF PREJUDICE TO THE DEFENDING PARTY

       This Honorable Court's recognition that the EEOC has said nothing and done

 nothing, which might indicate that it was deprived of its right to investigate.

 Accordingly, it has not suffered and will not suffer any prejudice if it is required to

 remain in this litigation.



                                    RELAXATION

       Defendant Rule 1:1-2 (Pressler & Verniero, Current N.J. COURT RULES,

 (GANN) 2017) states:


 1:1-2. Construction and Relaxation; References to Marriage, Spouse and
 Related Terms

       The rules in Part I through Part VIII, inclusive, shall be construed to secure
       a just determination, simplicity in procedure, fairness in administration and
       the elimination of unjustifiable expense and delay. Unless otherwise stated,
       any rule may be relaxed or dispensed with by the court in which the action is
       pending if adherence to it would result in an injustice. In the absence of rule,
       the court may proceed in any manner compatible with these purposes and, in
       civil cases, consistent with the case management/trial management
       guidelines set forth in Appendix XX of these rules. (See Exhibit J.)

 Respectfully, in order to provide “fairness in administration” and a “just

 determination,” the Court Rules should be applied to the instant matter.




                                       18 | P a g e
Case 2:20-cv-03413-KSH-CLW Document 34 Filed 01/04/21 Page 19 of 19 PageID: 370




 Respectfully, a “just determination” would require that this Court apply some

 degree of “Relaxation,” as set forth by R. 1:1-2.



                                     CONCLUSION

       Plaintiff hereby prays that this Honorable Court will allow its meritorious case

 to proceed to trial, or that this Honorable Court will allow and provide an oral hearing

 on the same prior to any adverse ruling, to avoid the miscarriage of justice that will

 otherwise result.



                                                              ____/s: Joseph Rakofsky/___
                                                       Joseph Rakofsky, Esq. (034462009)
                                                                           P.O. Box 32250
                                                                        Newark, NJ 07102
                                                                         Tel. 888.977.0090
                                                                        Fax. 888.977.4711
                                                                    Attorney for Plaintiff




                                        19 | P a g e
